DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite performing first 
Claims 2-9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent from either claim 1 or claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 2-9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from either claim 1 or claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burch et al. (US 2014/0342258) in view of Kim et al. (US 2018/0354388 “Kim ‘388”) and Kim (US 2015/0283915 “Kim ‘915”).
For claims 1 and 10:  Burch teaches a startup control method and system for a fuel cell comprising calculating, by a controller 16, available power of a first-voltage battery 50 (which is high voltage) when a startup of the fuel cell is requested (Burch in [0021]) and driving, by the controller, an air compressor 22 based on a calculated magnitude of the available power of the first-voltage battery ([0022])  Burch additionally teaches a second-voltage battery 52 (which is low voltage ([0020]), and driving the compressor with the power of the second battery. 
 	Burch teaches a step of comparing (such as during a slow start) to determine if the first-voltage battery is lower than the second-voltage battery, which provides the starting power. ([0023]).  Furthermore, Burch teaches a step of performing, in the instance of insufficient energy in the first-voltage battery, a control system to command the slow start during which first driving of the air compressor is performed. (Id.)  
 	Burch does not explicitly teach comparing the available power of the first-voltage battery with a sum of charging power of the second-voltage battery and driving power of an air compressor, and, performing first driving of the air compressor by reducing the driving power of the air compressor when the available power of the first-voltage battery is less than the sum of the charging power of the second-voltage battery and the driving power of the air compressor.  In other words, Burch does not explicitly teach taking into account the driving power of the air compressor and then reducing the driving power.  However, Kim ‘388 in the same field of endeavor teaches that the driving power of an air compressor directly affects the amount of current generated in the fuel cell stack. (Kim ‘388 in [0046])  The examiner reasons that, at least to the skilled artisan, the driving power of the compressor would be obvious to be included in the comparing of available power step as power from the compressor is transferred to the battery.  The skilled artisan would find obvious to take into account the driver power of the air 
	Burch does not explicitly teach charging, by the controller, the low-voltage battery with the power of the high-voltage battery after the driving of the air compressor is completed.  However, Kim ‘915 in the same field of endeavor teaches a battery management unit which charges a low-voltage battery with the power of the high-voltage battery. (Kim ‘915 in [0009]) The skilled artisan would find obvious to modify Burch by charging, by the controller, the low-voltage battery with the power of the high-voltage battery.  The motivation for such a modification is to charge one of the high or low voltage batteries using the other of the high or low voltage batteries and to maintain the internal temperature above the room temperature. ([0009], [0069])

 	Claims 2-3, 5-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Burch et al. (US 2014/0342258) in view of Kim et al. (US 2018/0354388 “Kim ‘388”) and Kim (US 2015/0283915 “Kim ‘915”), and further in view of Choi et al. (US 2011/0213516)
	The teachings of Burch, Kim ‘388 and Kim ‘915 are discussed above.
 	For claims 2 and 3:  Burch does not explicitly teach prior to the driving of the air compressor, comparing, by the controller, the calculated available power of the high-voltage 
 	For claims 5, 6 and 11:  In Choi, increasing the compressor speed of the air compressor to a setpoint based on a charge threshold of the battery teaches or at least suggests the air compressor driven at a target rotation speed and determining an increasing rate of the rotation 
	For claims 7, 8 and 12:  Burch does not explicitly teach determining, by the controller, an opening degree of a pressure control valve formed in an air discharge line of the fuel cell in response to the determined increasing rate of the rotation speed of the air compressor and operating, by the controller, the pressure control valve based on the determined opening degree.  However, Choi teaches a pressure control valve “by-pass valve” which is determined by algorithm an opening degree, (Choi in [0021-0023])  The opening degree of the pressure control valve is determined to be reduced, i.e. closed instantaneously, with the increasing rate of the rotation speed of the air compressor. ([0021])  The skilled artisan would find obvious to modify Burch by an opening degree of a pressure control valve in response to the determined increasing rate of the rotation speed of the air compressor.  The motivation for such a modification is to prevent air from being forced through the stack which would otherwise cause the compressor to work harder and the stack stoichiometry to change. (Id.)
  	For claims 9 and 13:  Burch does not explicitly teach a converter.  However, the examiner notes that Choi specifically discloses that “[t]he system 10 also includes a high voltage battery 46 electrically coupled to the system 10 through appropriate devices 48, such as switches and voltage converters, as would be well understood to those skilled in the art.” (Choi in [0018])  The skilled artisan would find obvious to further modify Burch with a converter electrically coupled to the high-voltage battery in order to scale down the charging output voltage for the low-voltage battery.  

4 is rejected under 35 U.S.C. 103 as being unpatentable over Burch et al. (US 2014/0342258) in view of Kim et al. (US 2018/0354388 “Kim ‘388”) and Kim (US 2015/0283915 “Kim ‘915”), and further in view of Schwartz et al. (US 2012/0200257).
	The teachings of Burch, Kim ‘388 and Kim ‘915 are discussed above.
	Burch does not explicitly teach the available power of the high-voltage battery being calculated based on a temperature and a state of charge (SOC) of the high-voltage battery at the time of the startup request of the fuel cell.  However, Schwartz in the same field of endeavor teaches calculating the available power of the battery (charge level of amperage) based on a temperature and SOC. (Schwartz in [0025-0026])  The skilled artisan would find obvious to further modify Burch by calculating the available power of the high-voltage battery based on a temperature and a state of charge (SOC) at the time of the startup request of the fuel cell.  The motivation for such a modification is to account for the internal resistance of lithium-ion battery 
cells being inversely related to temperature, which directly affects available cell current or amperage, and in view of a higher SOC and lower SOC being directly related to charging resistance and inversely related to discharging resistance. (Id.)

Response to Arguments
 	Applicant's arguments filed with the present amendment have been fully considered and are persuasive in overcoming the rejection of claim 1 and claim 10 based on Burch, Choi and Kim ‘915, with respect to the presently claimed feature of driving of an air compressor by reducing the driving power of the air compressor when the available power of the first-voltage battery is less than the sum of the charging power of the second-voltage battery and the driving power of the air compressor.  For claim 1 and claim 10, the rejection based on Choi is 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. 2006/0216555 to Shige et al. discloses reducing the driving power of an air compressor in accordance with the amount of electrical power to be generated. (Shige in [0066-0068])   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/Julian Anthony/Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722